Citation Nr: 1630352	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to May 15, 2002, for the award of service connection for status post mitral valve prolapse.

2.  Entitlement to an initial rating in excess of 50 percent between January 15, 2003, and March 29, 2006, for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969 and from February 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Also in the March 2006 rating decision, the RO awarded service connection for PTSD and assigned a 50 percent rating effective January 15, 2003.  In his June 2006 notice of disagreement (NOD), the Veteran disagreed with the initial 50 percent rating assigned.  Specifically, he argued that his PTSD was under rated at 50 percent disabling as the evidence supported a 70 percent evaluation.   Thereafter, a 70 percent rating was assigned effective from March 29, 2006.  See February 2, 2007, rating code sheet.   The Veteran's claim remained in controversy for the period between January 15, 2003, and March 29, 2006, as it was less than the 70 percent rating that was sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran was not issued a statement of the case (SOC).  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue on appeal has been recharacterized accordingly.   

The Veteran has raised claims of entitlement to service connection for bilateral knee, cervical spine, right shoulder, and lumbar spine (degenerative disc disease based on the submission of new and material evidence) conditions. See VA Form 21-526EZ received in May 2016.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The claim pertaining to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty service on October 14, 1991.

2.  VA received the Veteran's original claim of entitlement to service connection for heart murmur on July 21, 1992, within one year after separation from the Veteran's second period of service ending in October 1991.    

3.  The November 1992 rating decision denying service connection for heart murmur is not final as it was appealed in a timely manner and an SOC was not issued.  

4.  The conditions for service connection were met at the time of the November 1992 rating decision. 

5.  The proper date for the award of service connection is October 15, 1991, the day following separation from active service.


CONCLUSION OF LAW

The criteria for an effective date of October 15, 1991, for the award of service connection for status post mitral valve prolapse have been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time as the earlier effective date issue is granted in full.  There is no prejudice to the Veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In the present case, the RO awarded service connection for status post mitral valve prolapse in a March 2006 rating decision.  The RO assigned a 10 percent rating, which was later increased to 60 percent disabling in an August 2006 decision, effective from March 15, 2002, the date they considered as his claim to reopen.  The Veteran contends that service connection is warranted from July 1992, when he filed his original claim for benefits as he has continuously appealed the decision denying benefits.  The Board agrees that an earlier effective date is warranted.
In this regard, the Veteran filed VA Form 21-526, Veteran's Application for Compensation, seeking compensation for heart murmur on July 21, 1992, within one year after separation from active service in October 1991.  The Board notes that the Veteran does not allege he filed a claim for a heart murmur prior to 1992, i.e. between his first period of service ending in March 1969 and his second period of service beginning in February 1991, nor does the evidence support such a finding.  

In a November 1992 rating decision, the RO denied the claim for certain disabilities, including heart murmur.  The Veteran was notified of the decision on December 23, 1992.  The Veteran filed a timely NOD in January 1993.  Notably, the Veteran requested a "statement of the case in regard to your denial of service connection on December 23, 1992."  The RO only issued an SOC for the claim pertaining to fungus infection.

The November 1992 rating decision is not final as it was appealed in a timely manner and an SOC was not issued.  See 38 C.F.R. §§ 20.201, 20.302; see also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  Moreover, a heart murmur was shown to exist at time of discharge from service in October 1991 and upon VA examination in November 1992, post-discharge.   Thus, the conditions for service connection were met at the time of the November 1992 rating decision. 

As this was an original claim for benefits received within one year after separation from the Veteran's second period of service ending in October 1991, the proper date 

for the award of service connection is October 15, 1991, or the day following separation from active service.   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of October 15, 1991, for the award of service connection for status post mitral valve prolapse is granted subject to the controlling regulations governing monetary awards.   


REMAND

As noted in the Introduction, the issue of entitlement to an initial rating in excess of 50 percent for the period between January 15, 2003, and March 29, 2006, for the service-connected PTSD, is not ready for appellate disposition as remand is required for issuance of an SOC. When an NOD has been filed, as the case with respect to this issue, the RO must issue an SOC.  Manlincon, 12 Vet. App. at 240-41; see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

The RO must issue an SOC and notification of the Veteran's appellate rights on the issue of entitlement to an initial rating in excess of 50 percent for the period between January 15, 2003, and March 29, 2006, for the service-connected PTSD.  38 C.F.R. § 19.26.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to this issue, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


